Order entered July 9, 2014




                                             In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                      No. 05-13-01437-CR

                          STEPHEN GLEN LIMBAUGH, Appellant

                                                V.

                              THE STATE OF TEXAS, Appellee

                      On Appeal from the Criminal District Court No. 2
                                   Dallas County, Texas
                            Trial Court Cause No. F12-21347-I

                                            ORDER

       On April 28, 2014, this Court adopted the trial court’s findings that appellant desires to

pursue the appeal and that he is indigent and represented by court-appointed counsel David Pire.

We ordered appellant to file his brief by May 27, 2014. To date, appellant has neither filed his

brief nor communicated with the Court regarding the status of the brief.

       Accordingly, we ORDER counsel David Pire to file appellant’s brief within FIFTEEN

DAYS of the date of this order. If the brief is not filed within the time specified, we will order

that David Pire be removed as appellant’s appointed attorney of record and will order the trial

court to appoint new counsel to represent appellant in the appeal.
       We DIRECT the Clerk to send copies of this order, by electronic transmission, to the

Honorable Don Adams, Presiding Judge, Criminal District Court No. 2; David Pire; and Michael

Casillas.


                                                 /s/    DAVID EVANS
                                                        JUSTICE